Title: To George Washington from Marinus Willett, 30 January 1783
From: Willett, Marinus
To: Washington, George


                        
                            Sir
                            Albany 30th Jany 1783
                        
                        Since writing the Inclosed of the 28th Inst. I am arrived at this place, And have been here Just long enough
                            to enquire whether the Article of provision will be ready in time & have reason to believe it will, I have
                            likewise enquired about Axes, And am informed none are to be had here; I should therefore rejoice to see a few forwarded
                            from below in time, as I fear Considerable Inconveniences for want of ’em our regimental supply being very poor, And they
                            will be an important Article to us on the march.
                        On my way to this place I received a copy of the Genll Orders of Decemr 28th respecting the present system of
                            Issues, so that I am no longer at a loss on that Subject, Yet I was sorry to be informed by our pay master that no
                            subsistance money had arrived at the pay office below for our State troops— The cause of this omission I am unacquainted
                            with, But as it leaves us in a most disagreeable predicament I wish to hear that this embarrasment is removed.
                        The Clothing is forwarded on to the troops but as the paymaster informed me no Blankets had arrived in stores
                            at New Burgh when he was there but that some were dayly expected, And as considerable proportion of the troops are without
                            Blankets. I should be very glad if any have since arrived And they could possibly be forwarded in time that it might be
                            done. Not that I mean to suggest the want of them need prevent the execution of the enterprise: But I have a great desire
                            to see all the men as Comfortable as possible on the march— I promise myself that I shall trouble your Excellency no
                            further on this business. With the most sincere respect & esteem I have the honor to be your Excellencys very
                            Obedt Servt
                        
                            M. Willett 
                        
                    